DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	THIS IS AN ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed March 11, 2022.  Claims 1, 5, 9-11, and 23 are currently amended.  Claims 24-26 are newly added. Claims 4 and 22 have been canceled.  Claims 12-21 were previously withdrawn from consideration.  Claims 1-3, 5-11, and 23-26 are pending review in this correspondence.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir, Applicant’s Representative, on March 22, 2022.
The application has been amended as follows: Claims 12-21 are canceled.

Response to Amendment
	Objections of claims 1 and 23 for various informalities are withdrawn in view of applicant’s claim amendments.

	Rejection of claim 22 under 35 U.S.C. 112(d) for being of improper dependent form is withdrawn in view of applicant’s claim cancelation.
	 Rejection of claims 1-3, 5, 7-11, and 23 as being anticipated by Ikushima (US 2013/0108521 A1) is withdrawn in view of applicant’s amendment to claim 1.
	
Allowable Subject Matter
Claims 1-3, 5-11, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the methods of claims 1 and 26, specifically wherein: a) establishing an intermediate time span between said first and said second loadings and performing said discharging during a discharge time span, whereby said discharge timespan is shorter than said intermediate timespan (claim 1); and b) a pressure pulse having a sign inverse to said first sign is applied to said first working medium before discharging said pressure (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        March 20, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796